Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 68-87 are pending and amendments to the claims/arguments filed 05/28/2021 are acknowledged.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The three (3) information disclosure statements (IDS) were submitted on 01/22/2021; 01/25/2021; 09/27/2021 before the mailing date of the current action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Objection
Claims 72-73 are objected to a minor informality. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 68-87 are rejected under 35 U.S.C. 103(a) as being unpatentable over Buyuktimkin et al. (US6083996A, IDS of 01/22/2021) in view of Spann-Wade et al. (US2008/317684A1, IDS of 01/22/2021).

Applicant claims including claims 68 and 80 filed on 05/28/2021:

    PNG
    media_image1.png
    458
    785
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    268
    825
    media_image2.png
    Greyscale



Determination of the scope and content of the prior art
(MPEP 2141.01) 
Buyuktimkin teaches topical compositions for NSAID drug delivery (title) of management of pain or treating arthritis and other disorder by transdermally applying the composition to skin (col. 1, lines 5-16 and col. 8, lines 11-14); an aqueous composition comprising non-steroid anti-inflammatory drug, ibuprofen in an amount of about 0.1 to about 10% which overlaps the instant range of about 5% to about 15% or about 10% or about 5%; cellulose polymer, ethyl cellulose (EC), methyl cellulose (MC), HPMC, or hydroxypropyl cellulose (HPC) (col. 6, lines 44-46) in an amount of 2% or 2.5% (col. 15-16) which reads on the instant gelling agent and the prior art HPC amount 2% or 2.5% is within the instant range of or about 1.5% to 3% or about 1% to about 5% to enhance skin penetration of the drug; and lipophilic solvent, a mixture of aliphatic C2 to C8 alcohol, ethanol, propanol, isopropanol which reads on the instant lower alkyl alcohol, propylene glycol in an amount of 10% or 30% which reads on the instant non-volatile solvent or lower alkyl glycol, glycerol which reads on the instant lower alkyl glycol or glycerol, or mixtures thereof  where the aliphatic alcohol is used in the range of about 10 to about 35% which overlaps the instant range of about 25%-70% or about 20% to about 60% or about 40%-60% or 25% and an aliphatic C8-C30 ester, isopropyl myristate, isopropyl palmitate, methyl propionate, ethyl propionate, or mixtures thereof which reads on the instant skin penetration enhancer where the aliphatic ester is in the range of about 5 to about 10% which overlaps the instant range of about 0.5% to about 10% or about 1% to about 5%; and which is identical to the instant pH about 7 or overlaps the instant range 3.0-7.0. In one embodiment, ibuprofen compositions comprise 2% xanthan gum, 63% water, 5% ibuprofen which reads on the instant ibuprofen and its amount is identical to 5% or within the instant range of about 5 or about 10%, 15% ethanol + 15% isopropanol mixture which reads on the instant lower alkyl alcohol mixture and total amount 30% is within between about 25% and about 70% or about 40%-about 60%, 5% isopropyl myristate (Table 8 of prior art) which reads on the instant skin penetration enhancer and the prior art amount is within the  amount of between about 0.5% and about 10% of composition. NaOH base is used to adjust pH to about 3-7 (col. 7, lines 29-34) which is identical to the instant pH 3-7; water is used in an amount of about 60%-about 90% and the specific amount of water is not critical, however, being adjustable to obtain the desired consistency and/or concentration of the other components (col. 7, lines 45-50); and Buyuktimkin applies the drug on dermal area such as shed snake skin (see description of figures) (instant claims 68-87, but claims 72-73 & 80-82 (in part)). 
However, Buyuktimkin does not expressly teach substantially pure (at least 90%) S-enantiomer ibuprofen of instant claims 72-73 and 80-82; and embodiments of instant claims 80-82. The deficiencies are cured by Spann-Wade. 
Spann-Wade teaches a topical composition for delivering a therapeutic level of an NSAID to a target within a subject having a local inflammatory disorder and the composition comprises a drug such as ibuprofen in an amount of at least 5% ([0036]) and at least two solvent system such as alkanol, e.g., ethanol, isopropanol (=isopropyl alcohol), and propylene glycol, etc. (abstract and [0058]).  The alkanol is contained in the composition at the amount of 65% or 45% or 25% or 10% ([0032] and [0148]) which reads on the instant S ibuprofen having at least 90% purity and overlaps the instant range of between about 25% and about 70% and about 35% to about 60% (instant claims 72-73 and 80-82). In embodiments, the composition contains substantially pure, about 97% pure, S-ibuprofen (10%) (instant claims 72-73, and 80-82) or its sodium salt (15%), alcohol (54% or 20%) such as ethanol or propylene glycol (5% or 10% or 20%), isopropanol (20%), water (26%, 28.25%), glycerin (3%), and HPC gelling agent (2.5% or 0.5%) with overlapping amounts (e.g., see Tables 9, 13 and 17). The prior art composition can comprises about 5%-about 45% of ethanol or isopropanol, about 10 to about 50% of propylene glycol, about 10%-about 50% water ([0127]), all of those amounts overlap the instant ranges. Further the prior art composition may also contain oils such as triglyceride ([0231]) and glycerin (the Examples) which may act as moisturizers; the pH is adjusted with trisamino and NaOH ([0438]) which reads on the instant base. Although Span-Wade does not expressly teach the amount of base, that amount would be optimized or adjusted to obtain desired pH without undue experimentation from the standpoint of the ordinary artisan, in the absence of criticality evidence. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between Buyuktimkin and the instant claims is that Buyuktimkin does not expressly teach substantially pure S-enantiomer ibuprofen of instant claims 72-73 and 80-82; and embodiments of instant claims 80-82. The deficiencies are cured by Spann-Wade. 

3. The difference between Buyuktimkin/Spann-Wade and the instant claims is that Buyuktimkin/Spann-Wade does not expressly teach the claimed species of gelling agent, non-volatile solvent, skin penetration enhancer other than those species of the applied art. 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to specifically select substantially pure at least 97% S-ibuprofen as taught by Spann-Wade because its enantiomer has function equivalent to ibuprofen, and also selecting higher purity enantiomer would minimize volume required to get effective amount. 
Further, it would be obvious to design embodiments of instant claims 80-82 from the standpoint of the ordinary artisan because both applied references of Buyuktimkin and Span-Wade teach S-ibuprofen, lower alkyl alcohol e.g., ethanol or isopropanol, propylene glycol, gelling agent, water, acidic to neutral pH with overlapping amounts thereof and therefore selecting specific embodiments would be an obvious. That is, one of ordinary skill would be motivated to do this because a reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the reference but the Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the disclosed elements and embodiments of (from Buyuktimkin, ibuprofen, gelling agent including HPC or HEC, lower alkyl alcohol, lower alkyl glycol, glycerol, isopropyl myristate, pH with overlapping range thereof, and from Span-Wade, pure at 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to select desired amounts of ibuprofen isopropyl lower alkyl alcohol, non-volatile solvent, skin penetration enhancer, pH because the applied art teaches overlapping or identical ranges, and thus, it would be obvious to optimize or adjust the amounts of lower alkyl glycol/propylene glycol/glycerol/water for dissolving NSAID drug without undue experimentation. See MPEP 2144.05 stating that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Accordingly, absent evidence of criticality, the claimed ranges would be obvious. 
3. The claimed species other than those of the applied art would be an obvious variation because they are equivalent in function and/or properties, devoid of evidence to the contrary. 
The Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .
    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 68-87are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9 and 13-35 of patent no. 9205041. 

Patent '041 does not expressly claim the exact ranges of the claimed invention. However, since the ranges of patent '041 overlap or inside or identical to the claimed ranges of S-ibuprofen (about 5%-15%, about 5% or about 10%), gelling agent (about 1%-about 5%, 2%, 2.5% and about 1.5-3%), lower alkyl alcohol (about 25%-about 70% and about 40% -about 60%), lower alkyl glycol (about 20%-about 60%, about 25%, about 40-60% or 25%), isopropyl myristate fatty acid ester (about 0.5%-about 10%, , about 1%- about 5%), and pH (3.0-7.0 and about 7).  Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent subject matter.

Claims 68-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of patent no. 9849080. 

Patent '080 does not expressly claim the exact ranges of the claimed invention. However, since the ranges of patent '080 overlap or inside or identical to the claimed ranges of S-ibuprofen (about 5%-15%, about 5% or about 10%), gelling agent (about 1%-about 5%, 2%, 2.5% and about 1.5-3%), lower alkyl alcohol (about 25%-about 70% and about 40% -about 60%), lower alkyl glycol (about 20%-about 60%, about 25%, about 40-60% or 25%), isopropyl myristate fatty acid ester (about 0.5%-about 10%, , about 1%- about 5%), and pH (3.0-7.0 and about 7).  Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent subject matter.

Claims 68, 70 and 74-87are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of patent no. 10821071B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because patent '071 claims  a composition for transdermal administration of ibuprofen comprising about 5% of specific type S(+)-ibuprofen, about 1%-about 5%g of gelling agent, about 15%-about 25% of propylene glycol, about 1 to 
Patent '071 does not expressly claim the exact ranges of the claimed invention. However, since the ranges of patent '071 overlap or inside or identical to the claimed ranges of S-ibuprofen (about 5%-15%, about 5% or about 10%), gelling agent (about 1%-about 5%, 2%, 2.5% and about 1.5-3%), lower alkyl alcohol (about 25%-about 70% and about 40% -about 60%), lower alkyl glycol (about 20%-about 60%, about 25%, about 40-60% or 25%), isopropyl myristate fatty acid ester (about 0.5%-about 10%, , about 1%- about 5%), and pH (3.0-7.0 and about 7).  Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent subject matter.

Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613